Citation Nr: 0628801	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-59 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
porphyria cutanea tarda.  The veteran timely appealed this 
decision to the Board.  In October 1998 the Board remanded 
this issue for further development.  Subsequently, in an 
April 2003 Board decision, the Board denied the claim.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated May 
2004, the Court granted a Joint Motion for Remand and vacated 
the Board's April 2003 decision and remanded the case to the 
Board for further adjudication in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-576, 114 
Stat. 2096 (2000).  The Board then remanded the case to the 
RO in September 2004 for additional VCAA compliance in 
accordance with the Court Order.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  Porphyria cutanea tarda was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is porphyria cutanea tarda otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service as secondary to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that a March 2005 VCAA letter notified the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, the March 2005 
VCAA letter, on pages 1-2 advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  On page 5, the letter clearly provided the types 
of evidence that VA is responsible for obtaining.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, on page 2, to submit any evidence in his 
possession that pertained to his claim.  Thus, the Board 
finds that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In its September 2004 
remand, the Board noted that according to the May 2004 joint 
motion and Court Order that the VCAA obligations had not been 
met and remanded the issue to the RO.  The RO then took 
action to correct any defect by sending another VCAA notice 
to the veteran.  Thus, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran in 
March 2005 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided prior to the veteran's 
claim being returned to the Board for appellate review.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical opinion, VA 
treatment records and VA examinations.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4) (2005).  
No additional pertinent evidence has been identified by the 
claimant.  

The veteran was afforded VA examinations in February 1993, 
July 1994, July 1995, April 1996, July 1997, February 1999, 
May 1999 and April 2000.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
porphyria cutanea tarda, claimed as secondary to exposure to 
herbicides while stationed in Vietnam.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service. 38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6); see also Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In addition, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the veteran did serve in Vietnam during 
the appropriate time period and is therefore presumed to have 
been exposed to herbicide agents.  38 C.F.R. § 
3.307(a)(6)(iii).  ).  Further, the veteran does have one of 
the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  Thus, the Board must determine whether the 
veteran's porphyria cutanea tarda manifested to a degree of 
10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6).  

Turning to the record, medical evidence in support of the 
veteran's claim for service connection includes VA 
examination reports in July 1995 and April 1996 indicating 
that the veteran's current skin problem began to develop 
while he was in Vietnam and progressed since April 1991.  In 
addition, an April 2001 private medical statement from J.M., 
D.O. stated that the veteran's current porphyria cutanea 
tarda has been a chronic condition since service.

However, while the Board acknowledges the opinions of the 
above examiners, service medical records document no 
diagnosis of porphyria cutanea tarda, although they do 
document treatment for dry skin on the right foot in December 
1966, apparently without success.  Significantly, the 
veteran's separation examination in October 1968 indicated 
that clinical examination of the skin was normal.  Further, 
in his contemporaneous medical history, the veteran expressly 
denied having any skin disease.  Even more significant is the 
fact that post-service treatment records do not document 
treatment for a skin disorder until the early 1990s.  In 
fact, VA examination reports in March 1969 and October 1978, 
as well as a March 1979 VA hospital report noted no skin 
abnormalities, and a VA examination report in November 1989 
indicated that the only skin abnormality found on examination 
was a scar in the right thigh from a motorcycle accident 
injury.

A review of the record was conducted by a VA examiner in July 
1997.  The examiner stated that the initial symptom of the 
veteran's porphyria cutanea tarda was the skin rash on his 
hands noted in June 1992.  The examiner also noted that there 
was no evidence of porphyria cutanea tarda in the service 
medical records or at the time of VA examinations in March 
1969 and October 1978.  Moreover, based upon a review of the 
clinical evidence in the claims file and examination of the 
veteran, an April 2000 VA examiner offered a clear opinion to 
the effect that the veteran's current porphyria cutanea tarda 
became symptomatic in 1991 and that a review of the record 
showed no evidence of this disorder prior to 1991.  

The Board acknowledges that the veteran also had VA 
examinations in February 1993, July 1994, February 1999 and 
May 1999.  The February 1993 and July 1994 examinations did 
not give any opinion as to etiology of the veteran's 
porphyria cutanea tarda.  The February 1999 and May 1999 
examinations indicated that it was not possible to determine 
when the veteran's porphyria cutanea tarda manifested, but 
the May 1999 examination did state that it would seem that 
the onset of the disease was in 1991.   

The Board has also reviewed the veteran's VA treatment 
records since 1989.  Although, there are some notations that 
the veteran's porphyria cutanea tarda has been attributed to 
herbicide exposure, this appears to be based on the veteran's 
own history, not medical evidence.  Further, the treatment 
records showed that the veteran was diagnosed with porphyria 
cutanea tarda in 1992. 

The Board finds that the veteran's service medical records, 
the July 1997 report and the April 2000 VA examiner opinion 
to be more persuasive evidence than the opinions of Dr. J.M. 
and the July 1995 and April 1996 VA examiners.  The service 
medical records are contemporaneous to service and thus, have 
a high probative value.  Further, the July 1997 report and 
the April 2000 VA examiner's opinion are based on a review of 
the record from a longitudinal perspective, while Dr. J.M.'s 
opinion is not supported by any compelling rationale based on 
length of treatment, any review of the veteran's medical 
history or any detailed clinical findings.  Similarly, the 
July 1995 and April 1996 VA examiners' opinions appear to be 
contrary to the overwhelming clinical evidence, which fails 
to show manifestations of porphyria cutanea tarda in service 
or for many years following service.  Moreover, these medical 
opinions do not offer any detailed basis for otherwise 
finding a link in this particular case between current 
porphyria cutanea tarda and any incident of the veteran's 
service, to include exposure to herbicide agents.  Combee.

The Board has also considered the veteran and the lay witness 
statements and they have been given weight as to their 
observation for symptoms and limitations caused by his skin 
problems.  However, it does not appear that neither the 
veteran nor the lay witnesses are medically trained to offer 
any opinion as to causation.  See Espiritu v. Derwinksi, 2 
Vet.App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).

In sum, porphyria cutanea tarda was not shown in active 
service or for many years thereafter and the probative, 
competent medical evidence of record does not show that the 
veteran's porphyria cutanea tarda is related to his active 
duty service, including as secondary to exposure to herbicide 
agents.  In other words, there is no competent medical 
evidence that the veteran's porphyria cutanea tarda 
manifested to a degree of 10 percent within one year of 
exposure to an herbicide agent nor is there any competent 
medical evidence directly linking the veteran's porphyria 
cutanea tarda to active service.  The Board sympathizes with 
the veteran, recognizes his service in Vietnam, concedes his 
exposure to herbicides as a part of such service, and 
understands fully his contentions.  However, after reviewing 
the totality of the relevant evidence, the Board is compelled 
to conclude that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
porphyria cutanea tarda.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


